COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Gregory T. Josefsberg

Appellate case number:   01-21-00179-CV

Trial court case number: 2018-87179

Trial court:             165th District Court of Harris County

        Relator, Gregory T. Josefsberg, has filed a petition for writ of mandamus and an
emergency motion to stay trial of the underlying proceeding pending the adjudication of the
petition for mandamus relief. The motion to stay is granted.
         The Court requests a response to relator’s petition for writ of mandamus. The response,
if any, is due no later than 20 days from the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                      Acting individually


Date: April 12, 2021